Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 13 are objected to because of the following informalities:    Appropriate correction is required.
Claims 1, 9 and 13 recite “centre axis”. It should be “center axis”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOSP (US Pub. No. 2012/0011979)
Regarding claim 1, HOSP discloses an internal milling cutter G} comprising: a ring shaped carrier disk (1) having an outer circumference), an inner circumference , a center axis defining an axis of rotation of the milling cutter, and a plurality of separated tool holder segments (2) removably mounted at the inner circumference of the carrier disk (1); and at least one clamp (7) for each of the plurality of tool holder segments mounted either on the carrier disk  or on the tool holder segment (figures 1 and 4), 
Regarding claims 3 and 4, wherein the clamp (7) is slidably mounted in a guiding groove extending in a radial direction of the carrier disk, wherein the groove is open towards the outer circumference of the carrier disk (figure 1-3).
Regarding claim 7, Examiner is defining clamp 7 as a shim and as seen in figure 1 the  surface of the carrier disk (1) a pocket is formed, wherein the shim in the locking position engages with the pocket (figure 1).
Regarding 8, broadly reading the claim, HOSP discloses wherein each of the plurality of tool holder segments and the carrier disk comprise include complementary protrusions (P: see figure below) and recesses (R:) and being in engagement with each other in order to provide a transfer of a torque from the carrier disk onto the
plurality of tool holder segments and wherein the clamps (7)) are located at same circumferential positions as the complementary protrusions (F) and recesses (R) (see figure below).
[AltContent: textbox (R)][AltContent: arrow][AltContent: textbox (P)][AltContent: arrow]
    PNG
    media_image1.png
    440
    510
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HOSP (US Pub. No. 2012/0011979).
Regarding claims 2 and 5, Examiner takes Official Notice that it is old and well known to utilize different modes fastening methods such as spring biased and/or nut and screw arrangement, depending on the size of tool and space on the tool, type of machining environment and amount of torque needed to tighten the two parts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize different modes fastening methods such as spring biased and/or nut and screw arrangement, depending on the size of tool and space on the tool, type of machining environment and amount of torque needed to tighten the two parts. Regarding claim 6, Examiner takes Official Notice that it is old and well known to have markings on tooling to assist operator to use the tool effectively by having visual indicators/markings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have markings on tooling to assist operator to use the tool effectively by having visual indicators/markings.



Allowable Subject Matter
Claims 9, 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8/28/21